DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MacDonald, US 3,216,337.
Regarding claim 1, MacDonald teaches an aggregate spreading device comprising: 
a hopper (76; column 6 line 13); 
a conveyor system (60) disposed below the hopper (column 6 line 13); 
a spreader system (Figs 2 and 11-12) pivotally connected (hinge clearly shown in Fig 11) to at least one side of the aggregate spreading device and configured to receive aggregate from the conveyor system; 

a position actuator (21x) for pivoting the spreader system between a storage position and a deployed position (Fig 7a; column 2 lines 55-57).
Regarding claim 3, MacDonald further teaches a slope actuator (5x; column 3 lines 57-72) configured to adjust a slope angle of the spreader system.
Regarding claim 4, MacDonald further teaches the spreader system includes:
a vertical support (28) coupled to a frame (13) of the aggregate spreading device; 
a first wall (21) extending from the vertical support; 
and a second wall (36) extending perpendicularly from the first wall; 
wherein the lift actuator adjusting the vertical placement of the spreader system causes the first and second walls to move vertically (column 4 lines 20-37).
Regarding claim 5, MacDonald further teaches the vertical support includes an inner portion (29) configured to slidably transition within an outer portion (26) as the lift actuator adjusts the vertical placement of the spreader system.
Regarding claim 6, MacDonald further teaches the first wall includes one or more segments coupled together (Figure 2 and column 5 lines 5-8).
Regarding claim 7, as shown in Figure 2, MacDonald further teaches that the first wall has a concave surface.
Regarding claim 16, MacDonald teaches a spreader system (Figures 2-3 and 11-12) for an aggregate spreading device, the spreader system comprising: 
a vertical support (28) coupled to the aggregate spreading device, the vertical support having a first portion (26) slidably engaged with a second portion (29); 

a second wall (36) extending from the second end of the first wall; 
a lift actuator (manually adjustable 27; column 4 lines 20-37) configured to cause the first portion of the vertical support to move with the respect to the second portion of the vertical support to adjust the vertical position of the first and second walls; and
a position actuator (21x) configured to pivot the first wall between a deployed position and a storage position (Fig 7a; column 2 lines 55-57).
Regarding claim 19, MacDonald further teaches the first wall includes a first segment and one or more removable extension segments (the segments are bolted together; Figure 2; column 5 lines 5-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, US 3,216,337 in view of Ban et al., US 4,678,365.
Regarding claim 8, MacDonald teaches an aggregate spreading device comprising: 
a hopper supported by a support frame (76; column 6 line 13); 
a conveyor system (60) disposed below an exit opening of the hopper (column 6 line 13); 
a first spreader system (Figs 2 and 11-12) pivotally connected (hinge clearly shown in Fig 11) to a first end of the support frame;
at least one lift actuator (manually adjustable 27; column 4 lines 20-25) configured to adjust the vertical placement of the first spreader system; and 
at least one position actuator (21x; column 6 lines 65-72) configured to pivot the first spreader system between a storage position and a deployed position.
While MacDonald only discloses a first spreader system provided on the left side and fails to disclose a second spreader system, Ban teaches a material spreader with left and right sections (50, 50’) which can be independently operated.  It would have been obvious to one of ordinary skill in the art to modify MacDonald’s aggregate spreading device to include a second spreader system provided on the right side in view of Ban’s disclosure.  The resulting combination makes obvious that the second spreader system is pivotally connected a second end of the support frame so that it can also receive aggregate, and the resulting combination yields at least one lift actuator configured to independently adjust the vertical placement of each spreader system and at least one position actuator to transition each spreader system between a storage position and a deployed position.
Regarding claim 9, the resulting combination includes each spreader system including:
a vertical support (28) including a first portion (29) slidably engaged with a second portion (26); 
a first wall (21) having a first end attached to the vertical support; 
and a second wall (36) extending from a second end of the first wall.
Regarding claim 10, the resulting combination includes actuation of the lift actuator causing the first portion of the vertical support to move with respect to the second portion of the vertical support.
Regarding claim 13, the resulting combination includes the first portion of the vertical support being partially surrounded by the second portion of the vertical support.
Regarding claim 14, the resulting combination includes the first wall comprising one or more segments coupled together, since MacDonald discloses such (Figure 2 and column 5 lines 5-8).
Regarding claim 15, the resulting combination yields at least one slope actuator (5x; column 3 lines 57-72) configured to independently adjust the slope angle of each spreader system.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, US 3,216,337 in view of Ban et al., US 4,678,365 as applied to claim 10 above, further in view of Schmidt, US 8,297,879 B1.
Regarding claim 11, while the resulting combination fails to disclose that the vertical support includes an alignment element to guide movement of the first portion of the vertical support, Schmidt teaches an aggregate spreading device in which the height of the blade is adjustable using a threaded rod and discloses providing an alignment element comprising a bolt through an elongated slot (57 and 97, Figure 15).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide an alignment element comprising a bolt through an elongated slot in view of Schmidt’s disclosure to guide movement of the first portion of the vertical support.
Regarding claim 12, the resulting combination from claim 11 makes obvious that the alignment element includes a slot formed in the second portion of the vertical support and an extension (the bolt) extending outward from the first portion of the vertical support; wherein the extension extends through the slot.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, US 3,216,337 as applied to claim 16 in view of Schmidt, US 8,297,879 B1.
Regarding claim 17, while MacDonald fails to disclose that the vertical support includes an alignment element to guide movement of the first portion of the vertical support, Schmidt teaches an aggregate spreading device in which the height of the blade is adjustable using a threaded rod and discloses providing an alignment element comprising a bolt through an elongated slot (57 and 97, Figure 15).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide an alignment element comprising a bolt through an elongated slot in view of Schmidt’s disclosure to guide movement of the first portion of the vertical support.
Regarding claim 18, the resulting combination from claim 17 makes obvious that the alignment element includes a slot formed in the second portion of the vertical support and an extension (the bolt) extending outward from the first portion and into the slot.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. Applicant argues in the second full paragraph on the page numbered “7” that “the only pivotable coupling in MacDonald is made though the linkage (23, 25) to the scraper blade 5 of the road grader 1, which is not part of the cited aggregate spreading device.  However, as shown in Figures 11 and 12, there is a hinge that clearly connects the spreader system 21 to the frame 13 of the aggregate spreading device (also see frame 13 in Figure 1).
Applicant argues in the last paragraph on the page numbered “7” that “there is clearly no pivotable coupling between the cited spreader system and the cited vertical support so as to provide a pivoting actuation between a storage configuration and a deployed configuration.”  However, MacDonald discloses in the brief description of the figures that Figure 7a shows means for raising the strike-off blade (which is 21) for transportation, discloses that the strike-off blade 21 is moved “from a working position to a raised transport or traveling position through by pivotal action about the horizontally disposed bolt 30” (column 4 lines 36-39) and that hydraulic jack 21x may be used to raise the strike-off blade from the working position to the traveling position (column 6 lines 65-72).  MacDonald also discloses in column 6 lines 65-72 that the hydraulic jack 21x is connected to the aggregate spreading system (13/14, which is the aggregate spreading device), which is shown in Figure 7a.  Looking at Figure 7a, the pivot point must be located where the hand wheel member is shown.  Looking at Figure 3, the hand wheel member (27) is directly above the vertical support 28; 28 and 29 are both part of the vertical support and horizontally disposed bolt 30 is shown.  Therefore, Examiner disagrees; MacDonald anticipates claim 16 as amended.
Applicant’s only arguments against Ban and Schmidt are that they do remedy the alleged deficiencies of MacDonald; Applicant is only relying on the arguments against MacDonald, which have been addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671